CRICHTON, J.,
additionally concurs and assigns reasons:
hi agree with the decision to deny the Office of Disciplinary Counsel’s request to reject the disciplinary board recommendation.
The facts in this case evidence a number of significant mitigating factors, including respondent’s good character and reputation, that respondent acted promptly to rectify the violations, and lack of actual harm. Additionally, the disciplinary board found no aggravating factors at all, and noted that respondent made full disclosures to the disciplinary board and cooperated in the proceedings.
While this Court is not bound by the findings of the hearing committee and disciplinary board, we traditionally extend deference to the committee’s findings. See In re: Ray, 2013-1275 (La.9/13/13), 123 So.3d 707, 711. The discipline to be imposed “depends upon the facts of each case and the seriousness of the offenses involved considered in light of any aggravating and mitigating circumstances.” Id. In no way do I condone respondent’s actions. However, given the support of the hearing committee and disciplinary board, which determined that the unique facts of this case weigh in favor respondent, I agree with the decision to dismiss the formal charges. See In re: Hartley, 03-2828 (La.4/2/04), 869 So.2d 799 (declining to impose formal discipline and dismissing charges given the “totality of the circumstances”); In re: Cabibi 05-1217 (La.2/22/06), 922 So.2d 490 (ordering formal charges dismissed).